      Case 4:20-cv-03709 Document 19 Filed on 11/01/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                              Case Number              4:20-cv-03709
                                                Hoetze, et al.


                                                    versus
                                               Hollins, et al.



           Lawyer’s Name                  Neil Steiner
                Firm                      Dechert LLP
                Street                    1095 Avenue of the Americas
          City & Zip Code                 New York, NY 10036
         Telephone & Email                (212) 698-3500 neil.steiner@dechert.com
      Licensed: State & Number            New York 2888162
       Federal Bar & Number               Southern District of New York

                                            Proposed Defendant-Intervenors Texas State Conference of
 Name of party applicant seeks to
                                              NAACP Branches, Common Cause Texas, Yekaterina
 appear for:                                           Snezkova & Andrea Chilton Greet


 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                            /s/ Neil Steiner
              11/1/2020



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
